DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. INDIA 201941031589, filed on 8/5/2019, and INDIA 201941031589, filed on 7/2/2020.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/8/2020 and 9/15/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0322863 A1, hereinafter Wang) in view of Zhang et al. (WO 2019/095162 A1, hereinafter Zhang).

It is noted that the corresponding citation from Wang to the rejection of the claims is supported by Non-Provisional Application US 16/374,673 which has been filed on Apr. 3, 2019. Thus, Wang was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Wang teaches a method for handling cell selection in a wireless communication system (see, Wang: Abstract), the method comprising: 
detecting, by a user equipment (UE), a plurality of neighboring cells having a signal strength better than a serving cell (see, Wang: Fig. 6, Step 610 and Step 615. Para. [0090], “At step 610, the method 600 includes monitoring the signal strength of the serving cell and neighboring cells.” Para. [0091], “At step 615, the method 600 includes determining whether a new candidate cell is identified based on the monitoring. The UE may identify a neighboring cell as a candidate call when a signal measurement of the neighboring cell satisfies a certain threshold, …, or any suitable threshold.” Para. [0065], “When the received signal strength (e.g., the received signal power and/or the received signal quality) of a candidate cell remains better than the currently camped cell, …, the UE 215 selects to camp on the candidate cell.” As such, Wang teaches detecting one or more neighboring cells having a signal strength better than a serving cell (e.g., the currently camped cell).); 
acquiring, by the UE, a system information block (SIB) message from each of the detected plurality of neighboring cells (see, Wang: para. [0175], “At step 1320, the method 1300 includes receiving, by the wireless communication device, information (e.g., SIB 2 and/or SIB 3) associated with a plurality of intra-frequency neighboring cells.”). 
Wang does not explicitly teach wherein detecting, by the UE, at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB message; and prioritizing a selection of the at least one neighboring cell having the 5GC connectivity over other neighboring cells of the detected plurality of neighboring cells.
In the same field of endeavor, Zhang teaches wherein detecting, by the UE, at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB message (see, Zhang: page 10, “The system information contains but is not limited to information elements of a cell list (“cell list”), a priority information of frequency (“priority”), …, the offset value applied to the cell connected to the 5GC (“Qoffset-5GC”) and a network type of the neighbor cells (“CNtype”). The UE can determine whether to perform the procedure of cell reselection according to these parameters.” … “the cell list in the system information includes an identifier of a cell connected to EPC or an identifier of a cell connected to 5GC.”); and 
prioritizing a selection of the at least one neighboring cell having the 5GC connectivity over other neighboring cells of the detected plurality of neighboring cells (see, Zhang: page 10, “the priority information indicates the frequency associated with 5GC has a higher priority than the frequency associated with EPC”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include the teachings of Zhang in order to implement the cell-level ranking increasing the probability of reselection to the cell connected to 5GC in case that the serving cell for the UE has the same priority with the neighboring cells (see, Zhang: Fig. 6, and pages 14-15). 

Regarding claim 2:
As discussed above, Wang in view of Zhang teaches all limitations in claim 1.
	Wang further teaches wherein the detecting, by the UE, of the plurality of neighboring cells having the signal strength better than the serving cell comprises: 
(see, Wang: para. [0076], “the cell selection module 408 is configured to monitor and evaluate signal strengths (e.g., RSRPs and RSRQs) of inter-frequency candidate cells and/or inter-RAT candidate cells for cell reselections”); and 
detecting, by the UE, the plurality of neighboring cells having the signal strength better than the serving cell based on the detected plurality of signal parameters of the plurality of neighboring cells (see, Wang: para. [0076], “the cell selection module 408 is configured to … identify a subset of candidate cells having a stronger signal strength than cell A based on the one-shot measurements”).

Regarding claim 3: 
As discussed above, Wang in view of Zhang teaches all limitations in claim 1.
	Zhang further teaches wherein the detecting, by the UE, of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells comprises: 
obtaining, by the UE, information on the detected plurality of neighboring cells from the acquired SIB message (see, Zhang: page 10, “The system information contains but is not limited to information elements of a cell list (“cell list”), a priority information of frequency (“priority”), …, the offset value applied to the cell connected to the 5GC (“Qoffset-5GC”) and a network type of the neighbor cells (“CNtype”). The UE can determine whether to perform the procedure of cell reselection according to these parameters.” … “the cell list in the system information includes an identifier of a cell connected to EPC or an identifier of a cell connected to 5GC.”); 
comparing, by the UE, a priority for cell selection of the serving cell with a priority for cell selection of the detected plurality of neighboring cells having a signal strength based on the obtained information (see, Zhang: page 14 and Equation 2, “In the case that the serving cell for the UE has the same priority with the neighbor cells, the cell-level ranking criteria R is implemented. The cell-level ranking criterion Rs for the serving cell and Rn for neighbor cells are defined as” Equation 2.); and 
detecting, by the UE, the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells based on the comparison (see, Zhang: Table 2 and page 15, “Qoffset5GC is an offset value applied to the cell connected to 5GC. That is, if the serving cell is a ng-eNB, Qoffset5GC is applied when calculating the Rs of the serving cell, and if the neighboring cell is a ng-eNB, Qoffset5GC is applied when calculating the Rn of the neighbor cell.” Thus, the UE detects the neighboring cell having the 5GC connectivity based on the Qoffset5GC offset value.).

Regarding claim 4:
As discussed above, Wang in view of Zhang teaches all limitations in claim 1.
	Zhang further teaches wherein the prioritizing, by the UE, of the selection of the at least one neighboring cell having the 5GC connectivity over the detected plurality of neighboring cells comprises: 
determining, by the UE, a priority of each of the detected plurality of the neighboring cells (see, Zhang: page 14, “In the case that the serving cell for the UE has the same priority with the neighbor cells, the cell-level ranking criteria R is implemented.” Therefore, the step of determining a priority of the neighboring cell is inherent in the teaching of Zhang, and further taught by the system information containing the priority information of frequency as well as the frequency associated with 5GC which has a higher priority (page 10).); 
ranking, by the UE, the detected plurality of the neighboring cells based on the priority of each of the detected plurality of the neighboring cells, the signal strength of each of the detected plurality of the neighboring cells and the 5GC connectivity of each of the detected plurality of the neighboring cells (see, Zhang: page 15, “In step 604, the UE performs a ranking for all cells including the serving cell and neighbor cells that fulfill the cell selection criterion S defined in Equation 1.”); and 
selecting, by the UE, a neighboring cell having a highest rank over the detected plurality of neighboring cells (see, Zhang: page 16, “In step S605, the cells are ranked according to the value of criteria R defined above. If a cell is ranked as the best cell with the maximum the value of criteria R, the UE performs cell reselection to that cell”).

Regarding claim 5:
As discussed above, Wang in view of Zhang teaches all limitations in claim 3.
	Zhang further teaches wherein the obtained information comprises a list of public land mobile networks (PLMNs) in the detected plurality of the neighboring cells that are connected to the 5GC (see, Zhang: page 10 and claim 1, “receiving system information including a cell list from a network equipment, wherein the cell list includes an identifier of a cell connected to an evolved packet core (“EPC”) or an identifier of a cell connected to a 5G core (“5GC”).”) and the priority for a cell selection of the detected plurality of neighboring cells (see, Zhang: page 10 and claim 5, “the system information includes a priority information of frequency, a threshold value, a time interval, an offset value, and/or a network type of the neighbor cell”).

Regarding claim 9:
	A user equipment (UE) for handling cell selection in a wireless communication system, the UE comprising: a memory; and at least one processor, coupled with the memory, configured to perform the method of claim 1. Therefore, claim 9 is rejected under similar rationale to claim 1.

Regarding claim 10:
	Claim 10 is directed towards the UE of claim 9, wherein the processor is configured to perform the method of claim 2. Therefore, claim 10 is rejected under similar rationale to claim 2.

Regarding claim 11:
	Claim 11 is directed towards the UE of claim 9, wherein the processor is configured to perform the method of claim 3. Therefore, claim 11 is rejected under similar rationale to claim 3.

Regarding claim 12: 
Claim 12 is directed towards the UE of claim 9, wherein the processor is configured to perform the method of claim 4. Therefore, claim 12 is rejected under similar rationale to claim 4.
	
Regarding claim 13:
Claim 13 is directed towards the UE of claim 11, wherein the processor is configured to perform the method of claim 5. Therefore, claim 13 is rejected under similar rationale to claim 5.

Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471